Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 5-10, 12, 14-16, 18, 20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 6/13/22, Applicant amended the independent claims. Applicant’s Remarks address these amended features.  See the new 103 with the addition of Asano that renders obvious these added features.
Also, the 101 is still found to apply. Applicant has not added any new additional elements or hardware.  See the 101 below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 10, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite determining for each of multiple content-presentation devices, a respective estimated number of content replacement operation opportunities remaining before an end date of a first advertising campaign; determining a probability of a particular device watching a slot, estimating content replacement opportunities,  determining an estimated number of replacement advertisement segment viewings remaining before an end date of a first advertising campaign based on the respective estimated numbers of content replacement operation opportunities; determining a number of impressions remaining for the first advertising campaign in order to reach a guaranteed total of the first advertising campaign; determining using the estimated number of replacement advertisement segment viewings and the number of impressions remaining, a first value of serving a first replacement advertising segment corresponding to the first advertising campaign to a content-presentation device; determining a second value of serving a second replacement advertisement segment corresponding to a second advertising campaign to the content presentation device; selecting the first replacement advertisement segment rather than the second replacement advertisement segment based on the first value being greater than the second value; and causing the first replacement advertisement segment to be transmitted to the content-presentation device.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional computer elements are a computing system.  There are no other additional elements.  This is considered generic and a generic structure.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 3, 5-9, 12, 14, 15, 18, 20 are not considered directed to any additional non-abstract claim elements.  Claim 9 has a content management system.  This is considered generic.  There are no other additional elements or hardware or structure that are positively recited in the dependent claims. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liassides (20170070789) in view of Asano ( 20110202961) in view of Applicant’s Own Admission (Background of Applicant Grover Specification).
Claim 1, 10, 16.  Examiner notes Applicant Spec at [154] in regards to estimating and replacing.  Liassides discloses a method comprising:
determining, by a computing system, for each of multiple viewers or viewer profiles, a respective estimated number of content replacement operation opportunities (see predicted DAR (dynamic ad replacement) for campaign objectives at [29], and this is forecast based on previous DAR campaigns and each of many particular viewer profiles and viewer patterns of those particular profiles; also see forecast target DAR audience at [50]; also it is particular viewers and viewer profiles that are tracked for particular targeting [36, 26]).
While Liassides states that particular viewer profiles are tracked and then used to predict replacement opportunities, Liassides does not explicitly disclose for each of multiple content-presentation devices.  However, Liassides discloses target particular TV based on particular TV viewing data [26, 36].  And, Liassides discloses that the audience data and viewer data is based on particular TV information including IP address level information on TVs [47].  So, the particular device data is used to get the particular viewing information.  And, Liassides discloses that predicted DAR opportunities for a time of day is based on what is known about particular viewer profiles/devices previously ([29]).  So, the aggregate prediction is based on the sum of particular predictions of particular user profiles/devices.  That is, Liassides predicts the particular device DAR opportunity at a time of day and sums that to get the total predicted DAR opportunity for a time of day ([29]).  Additionally, Asano discloses habit estimation and probability of content viewing at a particular slot for each of multiple content-presentation devices ([56, 57]; Figs. 7, 6, 5, 3; also see [53-59]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Liassides device info related to viewer profiles to Liassides viewer profiles and predicting DAR opportunities.  One would have been motivated to do this in order to better predict DAR opportunities.
Liassides does not explicitly disclose remaining before an end date of a first advertising campaign.  However, Liassides discloses replacement opportunities related to campaign objectives [29] and  day parts (“[29]…and day parts (or specific times of day)”).  And, Applicant states that it is old and well known that campaigns have end dates (Applicant Grover in Background of the Specification of PG_Pub versions at “[6]…Some advertising campaigns have an end date after which the advertiser will not pay for any more impressions.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Liassides campaign objectives can include common things related to campaigns like end dates.  One would have been motivated to do this in order to better set up campaign objectives.
Liassides further discloses wherein determining the respective estimated number of content replacement operation opportunities for a given content-presentation device of the multiple content-presentation devices comprises: 
determining a plurality of content replacement operation opportunities available on a channel before the end date of the first advertising campaign ([29, 73] where different networks are interpreted as different channels, or see channel/video change events at [64] for channel; and the preceding shows for campaigns [29, 73]; and campaigns end [41] or are on track or off track at Fig. 7 which Examiner interprets as showing ad targets relative to a time period; also see end of campaign in previous feature);
determining, for a content replacement operation opportunity of the plurality of content replacement operation opportunities, a likelihood that a content-presentation device will be tuned to the channel at a time of the content replacement operation opportunity (see device at [82-86]; “[0082] When a media plan is being compiled, the DAR manager 102 (or more specifically, the programmatic TV (PTV) system 110 or 310) can automatically evaluate the likely demand for the spot from the addressable TV (ATV) system 118 or 318 based on data available that is related to, by way of example:”).
Liassides does not explicitly disclose a probability that the given or particular content-presentation device will be tuned to the channel at a given time slot.  However, Asano disclosesa habit estimation unit for a particular user device ([53-59]) and a probability that the given or particular content-presentation device will be tuned to the channel at a given time slot ([56, 57]; Figs. 7, 6, 5, 3).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Asano’s device level probability of tuning to a particular channel at a particular time to Liassides’s forecasting and likelihood of devices and content watching.  One would have been motivated to do this in order to better forecast content viewing.
Liassides further discloses determining the respective estimated number of content replacement operation opportunities based on the probability ([82-86]; also see forecast and replacement ad in independent claim).
Liassides further discloses determining, by the computing system, an estimated number of replacement advertisement segment viewings remaining before the end date of the first advertising campaign (see ad replacement and predicted/estimated at [29]; see forecast at [50]; also see campaign objectives at [29] for end date of campaign, and also see this feature from preceding) based on the respective estimated numbers of content replacement operation opportunities (see all of [29]; see “[29]… The data storage system 112 can then send the networks and day parts information to the PTV system 110 (214) as well as a number of predicted DAR (dynamic ad replacement) impressions for the particular inventory during those day parts on those networks (216).);
determining, by the computing system, a number of impressions remaining for the first advertising campaign in order to reach a guaranteed total of the first advertising campaign (“[16]…has a target number of impressions as part of any resultant agreement.” And “[28]… The DSP computing system 108 can communicate the campaign objectives, including the available budget, the target audience and the desired number of impressions, to the PTV system 110 (210).” and see guarantee at “[92]… the system could be configured to not serve such ads on target spots of the ATV system in order to hit campaign guarantees on the PTV system side.” And “[65]… The ad replacer client 356 can also send quartile impressions to the ATV engine 306 for purposes of tracking and campaign ad fulfillment.”; also see Fig. 2a);
determining, by the computing system using the estimated number of replacement advertisement segment viewings (“[72]… The PTV system 110 or 310 can further forecast (or present an already developed forecast) of possible inventory hit due to waste correction.” And Predict number of replacement slots by showing likely waste reduction which means a replacement ad being used [73, 74, 79]).  Liassides also discloses determining the number of impressions remaining, a first value of serving a first replacement advertising segment corresponding to the first advertising campaign to a content-presentation device ([30] and [33]; see reconciled report for reconciling which ad actually shown relative to ad campaign targets [43]).
Liassides does not explicitly disclose looking at replacement ad slots forecast and replacement ads remaining to determine ad value.  However, as shown preceding, Liassides discloses looking at the forecast and remaining items. And, Liassides discloses using multiple criteria to determine ad value including desired number of impressions (see desired number of impressions at [30] and see guarantee at [92]) and yield optimization and other criteria [54].  And, Liassides discloses that replacement ads can be part of campaign and that showing the replacement ad can improve the campaign related to the replacement ad (“[19]… can replace a broadcast TV ad with a more suitable ad targeted at the user by streaming that replacement ad over the Internet, thereby improving the performance of the advertiser's campaign and providing a better experience for the user by showing products in which the user is more likely to be interested.”).  Hence, it is interpreted that the features for campaigns or the campaign target number or total impression numbers for campaigns can also be related to campaigns with replacement ads.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Liassides considering total impressions guaranteed for a campaign and Liassides forecast replacement ad slots available when determining the value of a replacement ad .  One would have been motivated to do this in order to better pick ads and better optimize ad yield while also honoring guaranteed contracts.  Note that Liassides also discloses looking at projected replacement ad impressions relative to overall impressions [88], forecast replacement impressions relative to overall campaign budget remaining [91], and changing replacement ad priority based on performance/showing of other ad (“[93]… Responsive to determining that the broadcast ad is overperforming, the ATV system can request a replacement ad from the DSP computing system (722).”).
Liassides further discloses determining, by the computing system, a second value of serving a second replacement advertisement segment corresponding to a second advertising campaign to the content presentation device ([37]);
selecting, by the computing system, the first replacement advertisement segment rather than the second replacement advertisement segment based on the first value being greater than the second value (see bidding for  which replacement ad will be selected [38]; see yield optimization for which replacement ad is selected[54]; “[62]… can act as an advertisement exchange for addressable replacement ads in holding a real-time, automated auction for the ad spot.  The SSP computing system 16 (or addressable TV system 318) can then notify the smart TV 120 of the successful bid and the bidder.”); and
causing, by the computing system, the first replacement advertisement segment to be transmitted to the content-presentation device (“[62]… can act as an advertisement exchange for addressable replacement ads in holding a real-time, automated auction for the ad spot. “ and “[63]… the ad replacer client 356 can signal the smart TV 120 that the replacement ad can be played, or the ad replacer client 356 can play the replacement ad at the appropriate time within its own browser.” And “[66]… The SSP computing system 16 can notify the winning bidder and download the replacement ad for the winning bidder.  The replacement ad can then be sent to the ad replacer client 356 to be streamed within the correct ad slot.”; also see Fig. 2a, 2b and “serve…replacement ad” in Fig. 2b).
Claim 3, 12, 18.   Liassides further discloses the  method of claim 2, further comprising determining a content replacement operation success rate for the given content-presentation, wherein determining the respective estimated number of content replacement operation opportunities remaining for the given content is further based on the content replacement operation success rate (see [73, 74, 91] and success rate at [84]).  Liassides does not explicitly disclose doing this at the content-presentation device level.  However, claim 2 preceding shows tracking at the content presentation device level.    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Liassides tracking specific users and specific content presentation devices to Liassides using success rate and estimated opportunities.  One would have been motivated to do this in order to better provide forecasts for content consumption.
Claim 5, 14, 20.    Liassides further discloses the method    of claim   1,    wherein    determining the probability    comprises determining the probability based on historical content consumption data for the given content-presentation device ([82-86]).
Claim 6, 15.    Liassides further discloses the method    of claim    1,    wherein    determining the probability    comprises determining the probability based on a current channel to which the content-presentation device is tuned ( see [82-86] and real-time at [16] or channel/video change events at [64]).
Claim 7.    Liassides further discloses the method of claim 1, wherein determining the plurality of content replacement operation opportunities available on the channel comprises determining the plurality of content replacement operation opportunities based on a broadcast schedule for the channel (see broadcast TV and day parts at [29]).
Claim 8.    Liassides further discloses the method of claim 1, wherein determining the first value comprises: determining a baseline cost per thousand (CPM) for the first replacement advertisement segment; and converting the baseline CPM to a calculated CPM using the estimated number of replacement advertisement segment viewings and the number of impressions remaining (see independent claim and also CPM and eCPM at [20]).
Claim 9.    Liassides further discloses the method of claim 1, wherein: the computing system comprises a content-management system (Figs. 2a, 2b); and the method further comprises receiving, by the content-management system from the content-presentation device, a request for supplemental content for use in connection with performing a content-modification operation (Figs. 2a, 2b, 7).
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) These disclose probability of particular user device watching particular ad slot: Umeda [0264], Tidwell ‘479 [149], Asano [56], Chan ‘157, Walker [50], Brehm [61];

Liassides 20170070789, Umeda 20140180829, Maggio 20060253330, Steelberg disclose relevant features for ad replacement/substitution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/1/22